Citation Nr: 1717456	
Decision Date: 05/19/17    Archive Date: 06/05/17

DOCKET NO.  10-00 280	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), persistent depressive disorder, and agoraphobia.

3.  Entitlement to service connection for a right eye disability.

4.  Entitlement to service connection for a skin disorder of the feet.


REPRESENTATION

Veteran represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

G. T. Raftery, Associate Counsel


INTRODUCTION

The Veteran served honorably on active duty with the U.S. Army from October 1965 to September 1967, including a tour of duty in Vietnam.

This case comes before the Board of Veterans' Appeals (Board) from a June 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.

The Veteran testified before the Board at a January 2011 hearing conducted via videoconference.  A transcript of the hearing is of record.

This case was previously remanded for additional development in October 2012 and February 2016 and is now again before the Board for appellate consideration.

The issues of entitlement to service connection for an acquired psychiatric disorder, to include persistent depressive disorder, as well as entitlement to service connection for a right eye disability are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDINGS OF FACT

1.  The competent and credible evidence supports a finding that the Veteran's current bilateral hearing loss was incurred as a result of in-service noise exposure.

2.  The competent and credible evidence supports a finding that the Veteran's current tinea pedis with onychomycosis is etiologically related to the Veteran's service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral hearing loss are met.  38 U.S.C.A. §§ 1110, 1111, 1154 (a) (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2016).

2.  The criteria for service connection for tinea pedis with onychomycosis are met. 38 U.S.C.A. §§ 1110, 1111, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.304 (d), 3.159, 3.303 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156 (a), 3.159, 3.326 (a).  In this case, with regard to the Veteran's claims for bilateral hearing loss and a skin disability of the feet, the Board is granting in full the benefits sought on appeal.  Assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed.

II.  Service Connection

A.  Law and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303 (a).  Service connection may also be granted for any disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303 (d).

Generally, in order to establish service connection, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical, or in certain circumstances, lay evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247, 253 (1999); Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).

The Board also notes that certain chronic diseases are subject to a grant of service connection on a presumptive basis when present to a compensable degree within the first post-service year.  38 C.F.R. §§ 3.307, 3.309(a).  Organic diseases of the nervous system, including sensorineural hearing loss, are considered by VA to be chronic diseases.  38 C.F.R. § 3.309(a); Walker v. Shinseki, 708 F.3d 1331, 1338 (Fed. Cir. 2013). 

In cases where a Veteran asserts service connection for an injury or disease incurred in or aggravated by combat, 38 U.S.C.A. § 1154 (b) and its implementing regulation, 38 C.F.R. § 3.304 (d), are applicable.  This statute and regulation ease the evidentiary burden of a combat Veteran by permitting the use, under certain circumstances, of lay evidence.  If the Veteran was engaged in combat with the enemy, VA shall accept as sufficient proof of service connection satisfactory lay or other evidence of in-service occurrence, if the lay or other evidence is consistent with the circumstances, conditions, or hardships of such service.  38 U.S.C.A. § 1154 (b); 38 C.F.R. § 3.304 (d).  

Determinations as to service connection will be based on review of the entire evidence of record, to include all pertinent medical and lay evidence, with due consideration to VA's policy to administer the law under a broad and liberal interpretation consistent with the facts in each individual case.  38 U.S.C.A. § 1154 (a); 38 C.F.R. § 3.303 (a).  When the balance of positive and negative evidence is in relative equipoise, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (b); Gilbert v. Derwinski, 1 Vet. App. 49, 53-54 (1990).

B.  Service Connection for Bilateral Hearing Loss

In this case, the medical evidence of record shows that the Veteran has bilateral hearing loss sufficient to establish impaired hearing for VA purposes.  See 38 C.F.R. § 3.385.  Specifically, a May 2013 VA examination shows that the Veteran's auditory thresholds in the right ear exceed 40 decibels in the frequencies of 1000, 2000, 3000, and 4000 Hertz, and in the left ear exceed 40 decibels in the frequencies of 3000 and 4000 Hertz.  Therefore, the first requirement for service connection is met.  

The Board also finds the evidence of record sufficient to support the second requirement for service connection, an in-service occurrence.  While the Veteran's service treatment records do not document any specific noise injuries, the Veteran is competent to provide lay evidence of his in-service noise exposure.  In testimony at his October 2011 hearing and in multiple statements in support of his case, the Veteran consistently reported significant noise exposure while serving in combat as an assistant gunner for a 105mm howitzer, as well as while serving as an armor section chief.  The Veteran reported not wearing hearing protection in combat because it was not readily available in the field.  The Veteran's service records confirm that his military occupational specialty (MOS) was artillery.  Moreover, the evidence of record includes a December 1966 letter of commendation from Captain D., who wrote that the Veteran's battery fired more rounds in combat than any other unit in the battalion.  Consequently, the Board finds the Veteran's reports of an in-service injury due to noise to be credible and concedes in-service noise exposure.

With regard to the final requirement of a nexus between the Veteran's current hearing loss and his in-service noise exposure, the VA examiner concluded that it is less likely than not that the Veteran's hearing loss is related to service because his hearing was within normal limits at induction into and separation from the military.  However, the Veteran reported that his hearing problems started shortly after he returned from Vietnam, and his private medical treatment records document a lengthy history of hearing loss.  Moreover, the Veteran's wife wrote that her husband has been dealing with hearing loss for years.  See December 2008 Buddy Statement.  Therefore, given the credible evidence of significant noise exposure in combat and the Veteran's testimony and other credible evidence concerning chronicity of symptomatology, the Board finds that the evidence is at least in relative equipoise as to whether the Veteran experienced difficulty hearing since he was exposed to noise in service.  See 38 C.F.R. § 3.309(a); Walker v. Shinseki, 708 F.3d 1331, 1338 (Fed. Cir. 2013).  Accordingly, service connection for bilateral hearing loss is warranted.

B.  Service Connection for a Skin Disorder of the Feet

The evidence of record shows that the Veteran has a current diagnosis of a skin condition of the feet-specifically, tinea pedis with onychomycosis.  See May 2013 and May 2016 VA Examination Reports.  Therefore, the Veteran meets the first requirement of service connection, a current disability.

The evidence of record is in equipoise on the issue of whether the Veteran incurred his skin condition in service.  During his October 2011 hearing before the Board, as well as in a June 2013 letter to the Board, the Veteran stated that his unit's medic first treated him for a skin disorder of the feet during service in Vietnam.  He attributes the skin disorder to an inability to keep his feet dry while dealing with nearly constant exposure to moisture, water, and heat while regularly operating in rice paddies during monsoon season in Vietnam.  He suspects this treatment did not make it into his service treatment records (STRs) because the condition was common among soldiers in his unit and the combat environment was not conducive to making medical reports for such routine conditions.  See October 2011 Hearing Transcript; June 2013 Letter to the Board.  The Veteran reports having dealt with his skin disorder on and off since Vietnam, mainly by self-treating with ointments early on, then seeking treatment from private and VA practitioners later.  See March 2010 VA Treatment Record; October 2011 Hearing Transcript.

Regarding the Veteran's lay testimony that he first contracted his skin disability while on active duty, the Board finds that he is both competent to report that he dealt with a skin condition on his feet in Vietnam, and that his accounts of dealing with this condition on and off ever since is credible even when not documented in medical treatment records.  See Davidson v. Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009).  Therefore, while VA examiners have opined differently, the Board finds the evidence, both positive and negative, as to whether the Veteran contracted a skin disability of the feet while on active duty that has continued to the current time is at least in equipoise.  Under such circumstances, and granting the Veteran the benefit of any doubt in this matter, the Board concludes that the Veteran has also met the second and third requirements of service connection-an in-service occurrence and a nexus between the occurrence and the currently diagnosed disability.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  Accordingly, the Board finds that service connection for a skin disability of the feet, specifically diagnosed as tinea pedis with onychomycosis, is warranted because the disability had its onset in service. 38 C.F.R. § 3.303.


ORDER

Entitlement to service connection for bilateral hearing loss is granted.

Entitlement to service connection for tinea pedis with onychomycosis is granted.


REMAND

With regard to the issues of entitlement to service connection for an acquired psychiatric disorder and entitlement to service connection for a right eye disability, the Board finds that there was not substantial compliance with its February 2016 remand order and that it may not therefore proceed with a decision as to these two issues at this time.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) ("where . . . the remand orders of the Board . . . are not complied with, the Board itself errs in failing to insure compliance.").  Specifically, the Veteran's April and May 2016 VA examinations concerning his right eye disability and acquired psychiatric disability, respectively, did not adequately address the questions posed in the Board's February 2016 remand.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (where VA has undertaken to provide examinations, the examinations must be adequate.).  Consequently, although the Board regrets the additional delay, another remand is necessary in order to comply with previous remand instructions and ensure that there is a complete record upon which to decide the Veteran's claim.  Stegall; 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

As an initial matter, the Board notes that a Veteran is presumed to be in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable (obvious and manifest) evidence demonstrates that an injury or disease existed prior thereto and was not aggravated by such service.  Only such conditions as are recorded in the examination reports are to be considered as noted.  38 U.S.C.A. §§ 1111, 1137; 38 C.F.R. § 3.304 (b).  The presumption of soundness attaches only where there has been an induction examination in which the later complained-of disability was not detected.  Bagby v. Derwinski, 1 Vet. App. 225 (1991).  The term "noted" denotes only such conditions as are recorded in the examination reports, and a history of pre-service existence of conditions recorded at the time of examination does not constitute a notation of such conditions.  38 C.F.R. § 3.304 (b)(1); Crowe v. Brown, 7 Vet. App. 238 (1994); Contant v. Principi, 17 Vet. App. 116 (2003).  

I.  Service Connection for an Acquired Psychiatric Condition

Because there is no evidence in this case of any notation of the presence of a psychiatric disorder during the Veteran's entrance examination, the presumption of soundness attaches.  Therefore, the burden falls on the Government to rebut the presumption of soundness by clear and unmistakable evidence that the Veteran's disability was both preexisting and not aggravated by service.  If the Government fails to rebut the presumption of soundness, the claim is one for service connection.  Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).

In this case, the Veteran was provided VA examinations in December 2008, April 2013, and May 2016.  Although the examiners concluded that the Veteran did not meet the criteria for a diagnosis of PTSD, the Veteran did receive diagnoses of dysthymic disorder, later referred to as "persistent depressive disorder" in accordance with updated Diagnostic and Statistical Manual of Mental Disorders-5 (DSM-5) nomenclature.  See May 2016 VA examination report.  Because the December 2008 examiner did not provide an opinion concerning the etiology of the Veteran's psychiatric symptoms, the Board remanded the claim in December 2012 in order to obtain such an opinion.  The April 2013 VA examiner concluded that the Veteran's psychiatric symptoms were unrelated to military service because they likely predated service but did not consider whether the Veteran's possibly preexisting psychiatric symptoms were aggravated by active service.  Consequently, the Board again remanded the claim in February 2016 for an addendum opinion addressing the question of whether or not there is clear and unmistakable evidence that the Veteran's psychiatric disorder both (a) preexisted active service and (b) was not aggravated by such service.  See Wagner, supra.  Nevertheless, the May 2016 VA examiner failed to address this question, instead opining that the Veteran's persistent depressive disorder had a later, post-service onset and was more likely attributable to stressors that developed in the Veteran's life after he left military service.  

Given the ambiguities and conflicting opinions concerning the etiology of the Veteran's acquired psychiatric disorder, the claim must again be remanded for further development.

II.  Service Connection for a Right Eye Disability

Concerning the Veteran's claimed right eye disability, the Board notes that the evidence of record includes a notation of the presence of such a disability in the Veteran's service entrance examination.  Consequently, the presumption of soundness, discussed above, does not attach, and service connection for a right eye disability may be considered only on the basis of aggravation during active service.

As previously discussed, service connection may be warranted if the Veteran's preexisting disability was aggravated by military service.  A preexisting disease will be presumed to have been aggravated by military service when there is an increase in disability during such service, unless there is a specific finding that the increase is due to the natural progression of the disease.  See 38 U.S.C.A. § 1153; 38 C.F.R. § 303 (a).  Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306 (b); Falzone v. Brown, 8 Vet. App. 398, 402 (1995).

The burden falls on the Veteran to establish an increase in severity.  See Jensen v. Brown, 19 F.3d 1413, 1417 (Fed. Cir. 1994).  Should an increase be established, the presumption of aggravation under section 1153 applies, and the burden shifts to the Government to show through clear and unmistakable evidence a lack of aggravation by establishing that the increase in disability is due to the "natural progress" of the disease.  38 U.S.C. § 1153; see also 38 C.F.R. § 3.306; Wagner, 370 F.3d at 1096. 

Here, the evidence of record shows that the Veteran was treated during service for amblyopia and a progressive decrease in visual acuity in the right eye.  See December 1966 Consultation Sheet.  Indeed, the Veteran's right eye visual acuity decreased from 20/70 at service entrance to 20/100 at separation.  Pursuant to Board remands in December 2012 and February 2016, the Veteran was provided VA examinations in May 2013 and April 2016 to address the etiology and possible increase in severity of his right eye disability.  The May 2013 examiner noted the presence of a right eye disability on the Veteran's entrance exam but offered no opinion or discussion as to whether the disability underwent an increase in severity during service, and, if so, whether such increase was due to the natural progress of the disease.  Consequently, on remand, the Board asked the April 2016 examiner to provide an opinion as to whether the Veteran's preexisting eye disability underwent an increase in severity during active service, and if so, whether there is clear and unmistakable evidence that any such progress was due to the natural progression of the disease.  The examiner was asked to provide a complete rationale for all opinions expressed, including a discussion of the evidence and medical principles which led to the conclusions reached, and to ensure that the examination report or addendum opinion be in complete compliance with the Board's remand directives.  This, the April 2016 examiner did not do.

Instead, the April 2016 examiner provided an addendum opinion consisting of a single paragraph, in which she cited the Veteran's current corrected visual acuity and stated that it was less likely than not that the Veteran's preexisting right eye disability was aggravated during service given the corrected vision in his right eye.  No further information or explanation was provided.  Because the examiner failed to comply with the Board's February 2016 remand directives, yet another addendum opinion is required.

Accordingly, the case is REMANDED for the following actions:

1.  Return the claims file to the VA examiner that conducted the May 2016 VA psychiatric examination, or, if unavailable, another appropriate VA examiner for an addendum opinion.  If the VA examiner determines an additional examination of the Veteran is necessary, one is to be arranged.  The entire claims file must be provided to the examiner for review, and the examination report should reflect such review was accomplished.  Any clinically indicated testing and/or consultations must be performed.  Following a review of the claims file, and examination of the Veteran if performed, the examiner is to address the following:

a.  Offer an opinion as to whether there is clear and unmistakable evidence (obvious, manifest, undebatable) that the Veteran suffered from a psychiatric disorder prior to service entrance.  If answered in the affirmative, the examiner must provide a discussion of any such evidence.

b.  If (a) is answered yes, offer an opinion as to whether there is clear and unmistakable evidence (obvious, manifest, undebatable) that the Veteran's preexisting psychiatric disorder was not aggravated by service (i.e., did not undergo an increase in severity or, if so, any such increase was due to the natural progression of the condition).  If answered in the affirmative, the examiner must provide a discussion of any such evidence.

c.  If either (a) or (b) is answered no, presuming the Veteran sound at service entrance, offer an opinion as to whether is it at least as likely as not (probability of at least 50 percent) that any current psychiatric disorder had its onset or is otherwise etiologically related to his period of active service.

In offering this opinion, the examiner must accept as credible the Veteran's account of the circumstances of his service in Vietnam.  The examiner is reminded that a negative opinion may not be based solely on a lack of documented treatment or diagnosis during service or within any applicable presumptive period.

A complete rationale must be offered for all opinions expressed, including a discussion of the evidence and medical principles which led to the conclusions reached.

2.  Send the claims file to an appropriate VA eye specialist (not the examiner who provided the April 2016 opinion) for an addendum opinion.  If the specialist determines an additional examination of the Veteran is necessary, one is to be arranged.  The entire claims file must be provided to the specialist for review, and the examination report should reflect that such a review was accomplished.  Any clinically indicated testing and/or consultations must be performed.  Following a review of the claims file, and examination of the Veteran if performed, the specialist is to address the following:

a.  Is it at least as likely as not (probability of at least 50 percent) that the Veteran's preexisting right eye disability underwent an increase in severity during active service?  In offering this opinion, the examiner must address service treatment records showing a progressive decrease in visual acuity.

b.  If (a) is answered yes, offer an opinion as to whether there is clear and unmistakable evidence (obvious, manifest, undebatable) that any such increase was due to the natural progression of the condition.  If answered in the affirmative, the examiner must provide a discussion of any such evidence.

A complete rationale must be offered for all opinions expressed, including a discussion of the evidence and medical principles which led to the conclusions reached.

3.  After the requested development has been completed, the examiners are asked to review the examination reports/addendum opinions to ensure that they are in complete compliance with the directives of this REMAND.  If any report or opinion is deficient in any manner, corrective procedures must be implemented at once. 

4.  After completing the above, and any other development deemed necessary, readjudicate the Veteran's appeal based on the entirety of the evidence.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, he and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
LANA K. JENG
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


